ELECTRODEPOSITABLE BATTERY ELECTRODE COATING COMPOSITIONS HAVING COATED ACTIVE PARTICLES

Primary Examiner: Gary Harris 		Art Unit: 1727       June 9, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1 & 4-8 are pending with no claim being amended.  The following is in view of the arguments filed on 06/01/2022.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 & 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCollum et al. US 2006/0042949.
 	As to Claim 1, McCollum discloses an electrodepositable coating composition (see abstract and title) comprising: an electrochemically active material (active hydrogen containing ionic salt, [0009]), comprising a protective coating (top coat, [0004, 0054]).  An electrodepositable binder (resin, [0009, 0010, 0014, 0016-0018, 0021-0033]); and an aqueous medium [0010 & 0014].  
 	As to Claim 4, McCollum discloses the electrodepositable coating composition of Claim 1, wherein the protective coating comprises a metal-oxide coating [0058].  
 	As to Claim 5, McCollum discloses the electrodepositable coating composition of Claim 4, wherein the metal-oxide of the metal-oxide coating comprises an oxide of titanium [0057].  
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



4.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCollum et al. US 2006/0042949 in view of Yamaya et al. US 5,973,068.

 	As to Claim 6, McCollum discloses the electrodepositable coating composition of Claim 5. McCollum discloses additives such as surfactants, wetting agents, antioxidants, biocides, defoamers or catalysts can be included in the electrodeposition bath. The pigment composition may be of the conventional type comprising inorganic pigments, for example, iron oxides, china clay, carbon black, coal dust and titanium dioxide [0057].
 	
  McCollum is silent to wherein the oxide of titanium comprises titania.  
 	However, Yamaya discloses an emulsion composition having a cured film (see abstract and title).  The emulsion composition is used as a coating composition, it is preferred to further blend therein an extender pigment, coloring pigment or corrosion-preventing pigment in the form of inorganic particles because many characteristics including wear resistance, weather resistance, heat resistance, chemical resistance, high index of refraction, and antistatic property are improved. Exemplary pigments include extender and corrosion-preventing pigments such as rare earth oxide, titanium oxide, composite sol of these oxides, aluminum, aluminum hydroxide, aluminum oxide, aluminum sol, titania sol or zirconia sol dispersed in water or organic solvent such as alcohol, as well as those pigments surface treated with silane coupling agents (Col. 20, Lines 7-40).
 	It would have been obvious to one skilled in the art to utilize an oxide of titanium comprises titania motivated to provide an extender pigment, coloring pigment or corrosion-preventing pigment in the form of inorganic particles because many characteristics including wear resistance, weather resistance, heat resistance, chemical resistance, high index of refraction, and antistatic property are improved.  One having ordinary skill in the art would immediately recognize that McCollum and Yamaya could be combined as they both teach additives to an electrodepositable coating composition.
 	As to Claim 7, McCollum discloses the electrodepositable coating composition of Claim 4. McCollum discloses additives such as surfactants, wetting agents, antioxidants, biocides, defoamers or catalysts can be included in the electrodeposition bath. The pigment composition may be of the conventional type comprising inorganic pigments, for example, iron oxides, china clay, carbon black, coal dust and titanium dioxide [0057].
 	McCollum is silent to wherein the metal-oxide of the metal-oxide coating comprises an oxide of aluminum.  
 	However, for the reasons stated in Claim 6, It would have been obvious to one skilled in the art to utilize a metal-oxide coating comprises an oxide of aluminum motivated to provide an extender pigment, coloring pigment or corrosion-preventing pigment in the form of inorganic particles because many characteristics including wear resistance, weather resistance, heat resistance, chemical resistance, high index of refraction, and antistatic property are improved.  One having ordinary skill in the art would immediately recognize that McCollum and Yamaya could be combined as they both teach additives to an electrodepositable coating composition.

 	As to Claim 8, McCollum discloses the electrodepositable coating composition of Claim 7 (modified).
 	McCollum is silent to wherein the oxide of aluminum comprises alumina.
  	However, for the reasons stated in Claim 6, It would have been obvious to one skilled in the art to utilize an oxide of aluminum comprises alumina motivated to provide an extender pigment, coloring pigment or corrosion-preventing pigment in the form of inorganic particles because many characteristics including wear resistance, weather resistance, heat resistance, chemical resistance, high index of refraction, and antistatic property are improved.  One having ordinary skill in the art would immediately recognize that McCollum and Yamaya could be combined as they both teach additives to an electrodepositable coating composition.

5.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Response to Arguments
6.	Applicant's arguments filed on 06/01/2022 are summarized and addressed as follows:
 	Examiner agrees with attorney that the prior art Gam would not be an electrochemically active material.  As discussed in the interview conducted on May 26, 2022 the claims are to broad in scope and would be rejected utilizing a second non-final rejection.  Accordingly, the above rejection is non-final.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727